

116 HR 6335 IH: To waive required minimum distribution rules for retirement plans in 2020.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6335IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Bergman (for himself and Mr. John W. Rose of Tennessee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo waive required minimum distribution rules for retirement plans in 2020.1.Temporary waiver of required minimum distribution rules for certain retirement plans and accounts(a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(I)Temporary waiver of minimum required distribution(i)In generalThe requirements of this paragraph shall not apply for calendar year 2020 to—(I)a defined contribution plan which is described in this subsection or in section 403(a) or 403(b),(II)a defined contribution plan which is an eligible deferred compensation plan described in section 457(b) but only if such plan is maintained by an employer described in section 457(e)(1)(A), or(III)an individual retirement plan.(ii)Special rules regarding waiver periodFor purposes of this paragraph—(I)the required beginning date with respect to any individual shall be determined without regard to this subparagraph for purposes of applying this paragraph for calendar years after 2020, and(II)if clause (ii) of subparagraph (B) applies, the 5-year period described in such clause shall be determined without regard to calendar year 2020..(b)Eligible rollover distributionsSection 402(c)(4) of the Internal Revenue Code of 1986 (defining eligible rollover distribution) is amended by adding at the end the following new flush sentence:If all or any portion of a distribution during 2020 is treated as an eligible rollover distribution but would not be so treated if the minimum distribution requirements under section 401(a)(9) had applied during 2020, such distribution shall not be treated as an eligible rollover distribution for purposes of section 401(a)(31) or 3405(c) or subsection (f) of this section..(c)Effective dates(1)In generalThe amendments made by this section shall apply for calendar years beginning after December 31, 2019.(2)Provisions relating to plan or contract amendments(A)In generalIf this paragraph applies to any pension plan or contract amendment, such pension plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section.(B)Amendments to which paragraph applies(i)In generalThis paragraph shall apply to any amendment to any pension plan or annuity contract which—(I)is made pursuant to the amendments made by this section, and(II)is made on or before the last day of the first plan year beginning on or after January 1, 2022.In the case of a governmental plan, subclause (II) shall be applied by substituting 2023 for 2022. (ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2020, the plan or contract is operated as if such plan or contract amendment were in effect.